Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments and the examiner’s amendment below, see pages 4-14 and 17-22, filed 7/6/22, with respect to the claims have been fully considered and are persuasive. The 112(a) and 103 rejections of the claims have been withdrawn. 
The amendments have overcome the claim and drawing objections.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Wood (#43285) on 7/13/22 and 7/21/22.
The application has been amended as follows: 
Claim 1 
Line 21: replace “temperature.” with “temperature[[.]]; wherein obtaining the first generated target temperature comprises: obtaining at least one cell first parameter of the at least one cell using a sensor suite associated with the at least one cell; setting a model target temperature to a predetermined temperature associated with the first requested operation; setting a model target current to a maximum current associated with the first requested operation, the maximum current based upon a maximum available current; predicting a first future at least one cell second parameter of the at least one cell based upon the obtained at least one cell first parameter using the physics-based model, the model target temperature, and the model target current; and comparing the first future at least one cell second parameter to a first threshold.”
Claim 2
Cancel claim 2
Claim 3
Line 1: replace “Claim 2,” with “Claim 1,”
Claim 7
Line 1: replace “Claim 2,” with “Claim 1,”
Claim 12
Line 15: replace “temperature.” with “temperature[[.]]; wherein obtaining the first generated target temperature comprises: obtaining at least one cell first parameter of the at least one cell using a sensor suite associated with the at least one cell; setting with the controller a model target temperature to a predetermined temperature associated with the first requested operation; setting with the controller a model target current to a maximum current associated with the first requested operation, the maximum current based upon a maximum available current; predicting a first future at least one cell second parameter of the at least one cell based upon the obtained at least one cell first parameter using the physics-based model, the model target temperature, and the model target current; and comparing with the controller the first future at least one cell second parameter to a first threshold.”
Claim 13
Cancel claim 13
Claim 14
Line 1: replace “Claim 13,” with “Claim 12,”
Claim 18
Line 1: replace “Claim 13,” with “Claim 12,”
Allowable Subject Matter
Claims 1, 3-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art discloses an electrochemical battery system, comprising: at least one electrochemical cell; a thermal control system operably connected to the at least one electrochemical cell; a memory in which a physics-based model of the at least one electrochemical cell is stored and in which program instructions are stored; and a controller operably connected to the at least one electrochemical cell, the thermal control system and the memory, the controller configured to execute the program instructions to: identify a first requested charge or discharge operation of the at least one electrochemical cell; obtain a first generated target temperature, for the at least one electrochemical cell, at which the identified first requested charge or discharge operation is to be performed, the first generated target temperature based on the physics-based model and the identified first requested operation; control the thermal control system based upon the obtained first generated target temperature to achieve the first generated target temperature of the at least one electrochemical cell for the identified first requested charge or discharge operation; and control the at least one electrochemical cell during the identified first requested charge or discharge operation with the at least one electrochemical cell at the first generated target temperature; obtaining the first generated target temperature comprises: obtaining at least one cell first parameter of the at least one cell using a sensor suite associated with the at least one cell; setting a model target temperature to a predetermined temperature associated with the first requested operation; the prior art fails to disclose the further inclusion of the combination of setting a model target current to a maximum current associated with the first requested operation, the maximum current based upon a maximum available current; predicting a first future at least one cell second parameter of the at least one cell based upon the obtained at least one cell first parameter using the physics-based model, the model target temperature, and the model target current; and comparing the first future at least one cell second parameter to a first threshold.
Independent Claim 12 is allowed for the same reasons as Claim 1 is allowed. Dependent Claims 3-11 and 14-20 are allowed for their dependence upon allowed Claims 1 and 12. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859